Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flug, J.), rendered May 30, 1995, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s objections to the prosecutor’s summation comments are unpreserved for appellate review (see, CPL 470.05 [2]; People v Comer, 73 NY2d 955; People v Medina, 53 NY2d 951; People v Scotti, 220 AD2d 543), or without merit.
Following a hearing, the trial court properly denied the defendant’s motion to set aside the verdict based on a juror’s testimony regarding the tenor of the jury’s deliberations (see, People v Brown, 48 NY2d 388, 393; People v Redd, 164 AD2d *43634; People v Smalls, 112 AD2d 173; see also, People v Silverman, 239 AD2d 445; People v McKenzie, 173 AD2d 493).
The defendant’s contention regarding the court’s jury instructions is unpreserved for appellate review {see, CPL 470.05 [2]).
The defendant’s sentence was not excessive {see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Sullivan, Pizzuto and Florio, JJ., concur.